Citation Nr: 0101171	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  98-16 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery bypass graft, claimed as secondary to his 
service-connected gunshot wound, left foot, Muscle Group X, 
with depressive reaction.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945, including combat service during World War II, and his 
decorations include the Purple Heart Medal and the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied, as not well grounded, the 
veteran's claim of entitlement to service connection for 
hypertension and coronary artery bypass graft (cardiovascular 
disability), asserted as secondary to his service-connected 
gunshot wound, left foot, Muscle Group X, with depressive 
reaction.  The veteran perfected a timely appeal of this 
determination to the Board.


REMAND

The essentially maintains that his service-connected gunshot 
wound, left foot, Muscle Group X, with depressive reaction, 
caused or aggravated his cardiovascular disability.  Thus, he 
asserts that service connection for the latter disability is 
warranted.  

When he filed this claim in October 1997, the veteran 
submitted a copy of a report prepared by Dr. Lawrence R. 
Moss, in which that physician stated that there was a 
positive relationship between the subsequent post-service 
development of hypertension and a veteran's combat-related 
psychiatric disability.  As noted in the introduction, 
however, in May 1998, the RO denied this claim on the basis 
that it was not well grounded.  Thereafter, in June 1999, the 
veteran's representative submitted a statement from Dr. O. A. 
Lindefjeld, a medical consultant to Disabled American 
Veterans, dated that same month, in which he stated, "There 
is ample evidence in recent medical literature to implicate 
prolonged [s]tress as an important etiological factor in the 
pathogenesis of coronary artery disease."  As such, Dr. 
Lindefjeld essentially opined that service connection was 
warranted for the veteran's cardiovascular disability.  To 
date, however, the veteran has neither been afforded a VA 
examination in connection with this claim nor has a VA 
physician reviewed his pertinent medical records and offered 
an opinion as to whether it is at least as likely as not that 
the veteran's cardiovascular disability was related to his 
gunshot wound, left foot, Muscle Group X, with depressive 
reaction.

Thereafter, in an April 2000 rating action, a copy of which 
was issued as part of the Supplemental Statement of the Case 
dated that same month, the RO confirmed and continued the 
denial of this claim.  Since that time, however, there has 
been a significant change in the law.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In sum, in light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded for further 
development, to include either a medical opinion from a VA 
examiner, subsequent to his or her review of the record, or, 
if necessary, following a physical examination, as to whether 
it is at least as likely as not that the veteran suffers from 
cardiovascular disability that was caused or aggravated by 
gunshot wound, left foot, Muscle Group X, with depressive 
reaction.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  In 
addition, prior to scheduling such an examination, the RO 
records must associate with the claims folder all pertinent 
outstanding records, which must be reviewed by the VA 
examiner prior to the issuance of his or her report.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any cardiovascular problems 
from any facility or source identified by 
the veteran.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA examiner, 
or, if, in the opinion of that examiner a 
physical examination is necessary, the RO 
should schedule the veteran for an 
appropriate VA examination.  If a 
physical examination is deemed necessary, 
all indicated testing should be 
accomplished.  It is imperative that the 
physician who is designated to examine 
the veteran and/or his claims folder 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's cardiovascular 
disability was caused or chronically 
worsened by the veteran's service-
connected gunshot wound, left foot, 
Muscle Group X, with depressive reaction.  
The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claim must be 
readjudicated on a de novo basis, and if 
the benefit sought on appeal remains 
denied, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


